Case 19-11626-LSS   Doc 1632   Filed 01/07/21   Page 1 of 7
Case 19-11626-LSS   Doc 1632   Filed 01/07/21   Page 2 of 7
                    EXHIBIT A
                               Case 19-11626-LSS                Doc 1632      Filed 01/07/21        Page 3 of 7
PES Holdings, LLC, et al. - Service List to e-mail Recipients                                                                  Served 1/4/2021

AKERMAN LLP                                       AKERMAN LLP                                   AKERMAN LLP
DAVID PARHAM                                      JOHN MITCHELL                                 KATHERINE FACKLER
DAVID.PARHAM@AKERMAN.COM                          JOHN.MITCHELL@AKERMAN.COM                     KATHERINE.FACKLER@AKERMAN.COM


BAKER BOTTS LLP                                   BAKER HUGHES                                  BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
OMAR ALANIZ                                       KRISTEN MCLAURIN                              KEVIN M. CAPUZZI
OMAR.ALANIZ@BAKERBOTTS.COM                        KRISTIN.MCLAURIN@BHGE.COM                     KCAPUZZI@BENESCHLAW.COM


BMC GROUP, INC                                    BROWN RUDNICK LLP                             BROWN RUDNICK LLP
TINAMARIE FEIL                                    MAX D. SCHLAN                                 ROBERT STARK
FEIL.BMC@ECFALERTS.COM                            MSCHLAN@BROWNRUDNICK.COM                      RSTARK@BROWNRUDNICK.COM


BROWN RUDNICK LLP                                 BRYAN CAVE LEIGHTON PAISNER LLP               BUCHALTER, A PROFESSIONAL CORPORATION
STEVEN POHL                                       ERIC S. PREZANT                               SHAWN M. CHRISTIANSON
SPOHL@BROWNRUDNICK.COM                            ERIC.PREZANT@BCLPLAW.COM                      SCHRISTIANSON@BUCHALTER.COM


CHIMICLES SCHWARTZ KRINER & DONALDSON-SMITH CHIPMAN BROWN CICERO & COLE LLP                     CHIPMAN BROWN CICERO & COLE LLP
BENJAMIN F. JOHNS                           MARK D. OLIVERE                                     WILLIAM CHIPMAN
BFJ@CHIMICLES.COM                           OLIVERE@CHIPMANBROWN.COM                            CHIPMAN@CHIPMANBROWN.COM


CITY OF PHILADELPHIA LAW DEPARTMENT               COHEN, SEGLIAS, PALLAS, GREENHALL & FURMAN, PC COHEN, WEISS AND SIMON LLP
MEGAN N. HARPER                                   SALLY J. DAUGHERTY                             MELISSA WOODS
MEGAN.HARPER@PHILA.GOV                            SDAUGHERTY@COHENSEGLIAS.COM                    MWOODS@CWSNY.COM


COHEN, WEISS AND SIMON LLP                        CONSTELLATION NEW ENERGY INC                  CROSS & SIMON, LLC
RICHARD SELTZER                                   DAVID ELLSWORTH                               CHRISTOPHER P. SIMON
RSELTZER@CWSNY.COM                                DAVID.ELLSWORTH@CONSTELLATION.COM             CSIMON@CROSSLAW.COM


CROSS & SIMON, LLC                                DAVIS POLK & WARDWELL LLP                     DAVIS POLK & WARDWELL LLP
KEVIN S MANN                                      ARYEH ETHAN FALK                              DAMIAN S. SCHAIBLE
KMANN@CROSSLAW.COM                                ARYEH.FALK@DAVISPOLK.COM                      DAMIAN.SCHAIBLE@DAVISPOLK.COM


DAVIS POLK & WARDWELL LLP                         DAVIS POLK & WARDWELL LLP                     DAVIS POLK & WARDWELL LLP
DAVID B. TOSCANO                                  JAMES I. MCCLAMMY                             JONAH A. PEPPIATT
DAVID.TOSCANO@DAVISPOLK.COM                       JAMES.MCCLAMMY@DAVISPOLK.COM                  JONAH.PEPPIATT@DAVISPOLK.COM


DEPARTMENT OF ENVIRONMENTAL PROTECTION            DOSHI LEGAL GROUP, PC                         DUANE MORRIS LLP
VERA KANOVA                                       AMISH R. DOSHI                                JARRET HITCHINGS
VERKANOVA@PA.GOV                                  AMISH@DOSHILEGAL.COM                          JPHITCHINGS@DUANEMORRIS.COM


ELLIOTT GREENLEAF, P.C.                           ELLIOTT GREENLEAF, P.C.                       ELLIOTT GREENLEAF, P.C.
JONATHAN STEMERMAN                                RAFAEL X. ZAHRALDDIN-ARAVENA                  SHELLEY A. KINSELLA
JMS@ELLIOTTGREENLEAF.COM                          RXZA@ELLIOTTGREENLEAF.COM                     SAK@ELLIOTTGREENLEAF.COM


EMMET, MARVIN & MARTIN, LLP                       ENVIRONMENTAL ENFORCEMENT SECTION             GELLERT SCALI BUSENKELL & BROWN, LLC
THOMAS A. PITTA                                   JOHN BRODERICK                                RONALD S. GELLERT
TPITTA@EMMETMARVIN.COM                            JOHN.BRODERICK@USDOJ.GOV                      RGELLERT@GSBBLAW.COM


GIBBONS P.C.                                      GIBBONS, P.C.                                 HAYNES AND BOONE, LLP
HOWARD A. COHEN                                   DALE E. BARNEY                                CHARLES M. JONES
HCOHEN@GIBBONSLAW.COM                             DBARNEY@GIBBONSLAW.COM                        CHARLIE.JONES@HAYNESBOONE.COM


HAYNES AND BOONE, LLP                             HOGAN MCDANIEL                                HUSCH BLACKWELL, LLP
J. FRASHER MURPHY                                 GARVAN F. MCDANIEL                            LYNN BUTLER
FRASHER.MURPHY@HAYNESBOONE.COM                    GFMCDANIEL@DKHOGAN.COM                        LYNN.BUTLER@HUSCHBLACKWELL.COM


ICBC STANDARD BANK PLC                            ICBC STANDARD BANK PLC                        JACK SHRUM, PA
DAVID STAAB                                       KENRIC KATTNER                                J JACKSON SHRUM
DAVID.STAAB@HAYNESBOONE.COM                       KENRIC.KATTNER@HAYNESBOONE.COM                JSHRUM@JSHRUMLAW.COM




Page 1 of 3
                                 Case 19-11626-LSS              Doc 1632       Filed 01/07/21       Page 4 of 7
PES Holdings, LLC, et al. - Service List to e-mail Recipients                                                                    Served 1/4/2021

JACKSON WALKER LLP                                KIRKLAND & ELLIS LLP                          KIRKLAND & ELLIS LLP
BRUCE J. RUZINSKY                                 EDWARD SASSOWER                               MATTHEW FAGEN
BRUZINSKY@JW.COM                                  EDWARD.SASSOWER@KIRKLAND.COM                  MATTHEW.FAGEN@KIRKLAND.COM


KIRKLAND & ELLIS LLP                              LATHAM & WATKINS LLP                          LATHAM & WATKINS LLP
STEVEN SERAJEDDINI                                ERIC MERRILL                                  JONATHAN ROD
STEVEN.SERAJEDDINI@KIRKLAND.COM                   ERIC.MERRILL@LW.COM                           JONATHAN.ROD@LW.COM


LAW OFFICE OF PATRICIA WILLIAMS PREWITT           LAW OFFICE OF SUSAN E. KAUFMAN, LLC           LINEBARGER GOGGAN BLAIR & SAMPSON LLP
PATRICIA WILLIAMS PREWITT                         SUSAN KAUFMAN                                 JOHN P DILLMAN
PWP@PATTIPREWITTLAW.COM                           SKAUFMAN@SKAUFMANLAW.COM                      HOUSTON_BANKRUPTCY@PUBLICANS.COM


LUXE ENERGY, LLC.                                 MANIER & HEROD                                MANIER & HEROD
SAM D. PATRANELLA                                 MICHAEL E. COLLINS                            ROBERT W. MILLER
SPATRANELLA@LUXEENERGY.COM                        MCOLLINS@MANIERHEROD.COM                      RMILLER@MANIERHEROD.COM


MANIER & HEROD                                    MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP   MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
SAM H. POTEET                                     DAVID PRIMACK                                 GARY D. BRESSLER
SPOTEET@MANIERHEROD.COM                           DPRIMACK@MDMC-LAW.COM                         GBRESSLER@MDMC-LAW.COM


MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP       MCGUIREWOODS LLP                              MCGUIREWOODS LLP
MICHAEL R. MORANO                                 JOHN MADDOCK                                  JOSEPH SHEERIN
MMORANO@MDMC-LAW.COM                              JMADDOCK@MCGUIREWOODS.COM                     JSHEERIN@MCGUIREWOODS.COM


MERRILL LYNCH COMMODITIES, INC.                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
NATALIE LIN                                       ANDREW R. REMMING                             PAIGE N. TOPPER
NLIN@STROOCK.COM                                  AREMMING@MNAT.COM                             PTOPPER@MNAT.COM


MORRIS, NICHOLS, ARSHT & TUNNELL LLP              NGL ENERGY PARTNERS, LP                       NGL ENERGY PARTNERS, LP
ROBERT DEHNEY                                     DENNIS MELORO                                 ISKENDER CATTO
RDEHNEY@MNAT.COM                                  MELOROD@GTLAW.COM                             CATTOI@GTLAW.COM


NIXON PEABODY LLP                                 NIXON PEABODY LLP                             NORTON ROSE FULBRIGHT US LLP
CHRISTOPHER J FONG                                RICHARD C. PEDONE                             DAVID A. ROSENZWEIG
CFONG@NIXONPEABODY.COM                            RPEDONE@NIXONPEABODY.COM                      DAVID.ROSENZWEIG@NORTONROSEFULBRIGHT.COM


NORTON ROSE FULBRIGHT US LLP                      O’KELLY ERNST & JOYCE, LLC                    OFFICE OF THE ATTORNEY GENERAL
H. STEPHEN CASTRO                                 MICHAEL J. JOYCE                              ATTORNEY.GENERAL@DELAWARE.GOV
STEPHEN.CASTRO@NORTONROSEFULBRIGHT.COM            MJOYCE@OELEGAL.COM


OFFICE OF THE UNITED STATES TRUSTEE               PACHULSKI STANG ZIEHL & JONES LLP             PACHULSKI STANG ZIEHL & JONES LLP
DAVID L. BUCHBINDER                               JAMES O’NEILL                                 LAURA DAVIS JONES
DAVID.L.BUCHBINDER@USDOJ.GOV                      JONEILL@PSZJLAW.COM                           LJONES@PSZJLAW.COM


PACHULSKI STANG ZIEHL & JONES LLP                 POST & SCHELL, P.C                            REED SMITH LLP
PETER KEANE                                       BRIAN W. BISIGANI                             KIRSTEN S. POLYANSKY
PKEANE@PSZJLAW.COM                                BBISIGNANI@POSTSCHELL.COM                     KPOLYANSKY@REEDSMITH.COM


REED SMITH, LLP                                   REED SMITH, LLP                               RICHARDS, LAYTON & FINGER, P.A
JASON D. ANGELO                                   KURT F. GWYNNE                                BRENDAN J. SCHLAUCH
JANGELO@REEDSMITH.COM                             KGWYNNE@REEDSMITH.COM                         SCHLAUCH@RLF.COM


RICHARDS, LAYTON & FINGER, P.A                    RICHARDS, LAYTON & FINGER, P.A                RICHARDS, LAYTON & FINGER, P.A
DANIEL J. DEFRANCESCHI                            MARK D. COLLINS                               ZACHARY I. SHAPIRO
DEFRANCESCHI@RLF.COM                              COLLINS@RLF.COM                               SHAPIRO@RLF.COM


SMITH, KATZENSTEIN & JENKINS LLP                  SNOW & GREEN LLP                              STEVENS & LEE, P.C.
KATHLEEN M. MILLER                                HOLLY C. HAMM                                 JOSEPH H. HUSTON
KMILLER@SKJLAW.COM                                HOLLY@SNOW-GREEN.COM                          JHH@STEVENSLEE.COM




Page 2 of 3
                               Case 19-11626-LSS                Doc 1632        Filed 01/07/21       Page 5 of 7
PES Holdings, LLC, et al. - Service List to e-mail Recipients                                                                 Served 1/4/2021

STEVENS & LEE, P.C.                               SUNOCO LOGISTICS PARTNERS OPERATIONS LP       SUNOCO LOGISTICS PARTNERS OPERATIONS LP
ROBERT LAPOWSKY                                   JIM WRIGHT                                    TOM LONG
RL@STEVENSLEE.COM                                 JIM.WRIGHT@ENERGYTRANSFER.COM                 TOM.LONG@ENERGYTRANSFER.COM


THOMPSON COBURN LLP                               TROUTMAN PEPPER HAMILTON SANDERS LLP          TROUTMAN PEPPER HAMILTON SANDERS LLP
FRANCIS X BUCKLEY                                 DAVID M. FOURNIER                             DOUGLAS D. HERRMANN
FXBUCKLEYJR@THOMPSONCOBURN.COM                    DAVID.FOURNIER@TROUTMAN.COM                   DOUGLAS.HERRMANN@TROUTMAN.COM


TROUTMAN PEPPER HAMILTON SANDERS LLP              TROUTMAN PEPPER HAMILTON SANDERS LLP          TROUTMAN PEPPER HAMILTON SANDERS LLP
EDWARD C. TOOLE                                   KENNETH LISTWAK                               MARCY J. MCLAUGHLIN SMITH
EDWARD.TOOLE@TROUTMAN.CO                          KENNETH.LISTWAK@TROUTMAN.COM                  MARCY.SMITH@TROUTMAN.COM


U.S. DEPARTMENT OF JUSTICE                        UNITED STATES DEPT OF JUSTICE                 UNITED STEELWORKERS
MATTHEW INDRISANO                                 ALAN S. TENENBAUM                             ANTHONY RESNICK
MATTHEW.INDRISANO@USDOJ.GOV                       ALAN.TENENBAUM@USDOJ.GOV                      ARESNICK@USW.ORG


UNITED STEELWORKERS                               VANE LINE BUNKERING INC                       WEBSTER BANK, NA
DAVID JURY                                        PATRICK POTTER                                MARK KORMAN
DJURY@USW.ORG                                     PPOTTER@VANEBROTHERS.COM                      MKORMAN@WEBSTERBANK.COM


WEIL, GOTHSAL & MANGES, LLP                       WEIL, GOTHSAL & MANGES, LLP                   WEIL, GOTHSAL & MANGES, LLP
BRYAN R. PODZIUS                                  DAVID N. GRIFFITHS                            RAY C. SCHROCK
BRYAN.PODZIUS@WEIL.COM                            DAVID.GRIFFITHS@WEIL.COM                      RAY.SCHROCK@WEIL.COM


WESTERMAN BALL EDERER MILLER ZUCKER & SHARF WESTERMAN BALL EDERER MILLER ZUCKER & SHARF WHITEFORD TAYLOR & PRESTON, LLP
ALISON M. LADD                              MICKEE M. HENNESSY                          CHIRSTOPHER A. JONES
ALADD@WESTERMANLLP.COM                      MHENNESSY@WESTERMANLLP.COM                  CAJONES@WTPLAW.COM


WHITEFORD TAYLOR & PRESTON, LLP                   WILMER CUTLER PICKERING HALE & DORR LLP       WILMER CUTLER PICKERING HALE & DORR LLP
RICHARD W. RILEY                                  BENJAMIN W. LOVELAND                          CRAIG GOLDBLATT
RRILEY@WTPLAW.COM                                 BENJAMIN.LOVELAND@WILMERHALE.COM              CRAIG.GOLDBLATT@WILMERHALE.COM


WOMBLE BOND DICKINSON (US) LLP                    WOMBLE BOND DICKINSON (US) LLP
MATTHEW WARD                                      MORGAN L PATTERSON
MATTHEW.WARD@WBD-US.COM                           MORGAN.PATTERSON@WBD-US.COM


                                                                                            Parties Served: 116




Page 3 of 3
Case 19-11626-LSS   Doc 1632   Filed 01/07/21   Page 6 of 7
                    EXHIBIT B
                               Case 19-11626-LSS       Doc 1632         Filed 01/07/21   Page 7 of 7
PES Holdings, LLC, et al. - Overnight Mail                                                                           Served 1/4/2021

COMMONWEALTH OF PENNSYLVANIA                 CONSTELLATION NEW ENERGY INC                CORTLAND CAPITAL MARKET SERVICES
ATTN: GINA M. THOMAS                         JIM MCHUGH                                  KALEIGH ROWE
DEPARTMENT OF ENVIRONMENTAL PROTECTION       100 CONSTELLATION WAY, STE 500              225 W WASHINGTON ST, 9TH FL
2 EAST MAIN ST.                              BALTIMORE, MD 21202-6302                    CHICAGO, IL 60606
NORRISTOWN, PA 19401



ICBC STANDARD BANK PLC                       INTERNAL REVENUE SERVICE                    KINDER MORGAN LIQUIDS TERMINALS, LLC
20 GRESHAM ST                                CENTRALIZED INSOLVENCY OPERATION            1001 LOUISIANAST, STE 1000
LONDON, EC2V 7JE                             2970 MARKET ST                              HOUSTON, TX 77002
UNITED KINGDOM                               MAIL STOP 5-Q30-133
                                             PHILADELPHIA, PA 19104-5016



MERRILL LYNCH COMMODITIES, INC.              NGL ENERGY PARTNERS, LP                     STATE OF DELAWARE
AS SOA COLLATERAL AGENT                      6120 S YALE AVE, STE 805                    DIVISION OF REVENUE
20 E GREENWAY PLAZA, STE 700                 TULSA, OK 74136                             820 N FRENCH ST, 8TH FL
HOUSTON, TX 77046                                                                        WILMINGTON, DE 19801-0820




SUNOCO PARTNERS MARKETING & TERMINAL LP      VINSON & ELKINS LLP
JOSEPH COLELLA, SENIOR VP                    KAREN SMITH
3801 W CHESTER PIKE                          666 5TH AVE, 6TH FL
NEWTOWN SQUARE, PA 19073                     NEW YORK, NY 10103



                                                                                     Parties Served: 11




Page 1 of 1
